Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 6, 2021.

Status of the Claims
           The instant claim set filed December 6, 2021 is acknowledged. 
	Claims 1-20 are pending.
Claims 1-6, 11-12, 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 7-10, 13-14, 17-20 are under examination. 

Election/Restrictions
Applicant’s reply filed 12/06/2021 to the Requirement for Restriction/Election mailed 07/06/2021 is acknowledged.
Applicant’s election without traverse of the invention of Group II, drawn to a vector comprising a polynucleotide sequence that encodes a CASPR2 polypeptide or a variant thereof, and a pharmaceutical composition comprising said vector, is acknowledged.
Applicant’s election of the invention of the CASPR2 polypeptide according to the amino acid sequence of SEQ ID NO: 25 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been It is noted that, as communicated in the restriction requirement, this is not a species election. 
Partial Rejoinder: The SEQ ID NO: 2 of the instant application has been identified as being directed to the wild-type amino acid sequence of the CASPR2 polypeptide. In an effort to expedite prosecution, the invention of the CASPR2 polypeptide according to the amino acid sequence of SEQ ID NO: 2 is rejoined and under examination in this Office action.
Claims 1-6, 11-12, 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.

	
Priority
	This application is a National Stage of International Application No. PCT/GB2017/052909 filed 09/28/2017, claiming priority based on U.K. Application No. GB1616565.6 filed 09/29/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	SEQ ID NOs: 25, 27, 29, 31, and 33, as recited in claim 18, do not have written support in Applicant’s foreign priority document U.K. Application No. GB1616565.6 filed 09/29/2016. Written support for SEQ ID NOs: 25, 27, 29, 31, and 33 can be found in International Application No. PCT/GB2017/052909 filed 09/28/2017. Accordingly, claim 18 has an effective filing date of 09/28/2017; claims 7-10, 13-14, 17, 19-20 have an effective filing date of 09/29/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 has been considered.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted 

Specification
	The disclosure is objected to because of the following informalities: 
(1) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 15 and 17 of the specification as originally filed.
	(2) The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “Triton”, which appears in the specification as originally filed on page 28. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.


Claim Objections
	Claim 7 is objected to because of the following informalities:
Claim 7 recites the abbreviation “CASPR2” without first identifying the element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. contactin associated protein 2 (CASPR2). See specification, page 1.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 13-14, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (judicial exception) without significantly more. 
Claims 7, 13-14, 18-20 are directed to nucleic acid sequences that occur in nature, which is a judicial exception. Specifically, the claims recite a “vector” comprising a polynucleotide sequence that encodes a CASPR2 polypeptide. Under the broadest reasonable interpretation, a “vector” reads on polynucleotides that occur in nature, such as chromosomes, chromatids, messenger RNAs, etc. In addition, the term “gene therapy vector” is not defined in the specification. Accordingly, the claims embrace naturally occurring polynucleotides encoding for wild-type CASPR2 polypeptide.
Q9UHC6, “CNTP2_HUMAN”, entry version 149, published: 24 June 2015. An alignment between SEQ ID NO: 2 of the instant application and UniProt Accession Number Q9UHC6 has been provided.
The claims further recite vector is used for gene therapy and methods of treating or prevention pain, or excessive neuronal activity, or epilepsy, wherein the pain is neuropathic pain, wherein the excessive neuronal activity is associated with neuromyotonia, Morvan’s syndrome, limbic encephalitis or epilepsy. Claim scope is not limited by claim language that does not limit the claim to a particular structure. In this case, the recitations merely indicate intended uses of the 
	The claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself because the additional elements, considered individually or in combination, do confer not markedly different characteristics from its naturally occurring counterpart. Therefore, claims 7, 13-14, 18-20 are not patent eligible subject matter.


Claims 14, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter for the following reasons:  
Claims 14, 19-20 are directed to “A vector for use in a method of treating or preventing pain excessive neuronal activity, or epilepsy in an individual in need thereof”. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a vector but recites using the vector in a method of treating or preventing pain excessive neuronal activity, or epilepsy in an individual in need thereof. Therefore, the claim is directed to neither a "product" nor a "process," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. See MPEP 2173.05(p). 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14, 19-20 are “use” claims. In particular, the claims are directed to a vector “for use in a method of treating or preventing pain excessive neuronal activity, or epilepsy in an individual in need thereof”. The recitation is indefinite because it merely recites a “use” without any active, positive steps delimiting how this use is actually practiced. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(q).
	

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 13-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0208482 A1 to Philippi et al.; as evidenced by UniProt Accession Number: Q9UHC6, “CNTP2_HUMAN”, entry version 149, published: 24 June 2015; and Alignment between SEQ ID NO: 2 of the application and UniProt Accession Number: Q9UHC6, generated: 01/21/2022.
The contactin-associated protein-like 2 (Caspr2) polypeptide is encoded by the CNTNAP2 gene. See Abstract. Philippi discloses a vector comprising the CNTNAP2 coding sequence. See [0141]. Philippi discloses that the vector is an adeno-associated virus (AAV) vector. See [0142-0143]. Philippi discloses that the vector is comprised in a pharmaceutical composition. See [0128-0131].

The claims further recite vector is used for gene therapy and methods of treating or prevention pain, or excessive neuronal activity, or epilepsy, wherein the pain is neuropathic pain, wherein the excessive neuronal activity is associated with neuromyotonia, Morvan’s syndrome, limbic encephalitis or epilepsy. Claim scope is not limited by claim language that does not limit the claim to a particular structure. In this case, the recitations merely indicate intended uses of the claimed vector without positively limiting the structure thereof.

Claims 7, 13-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al. (2 July 2015) “Caspr2 autoantibodies target multiple epitopes” Neurol Neuroimmunol Neuroinflamm, 2 (4) e127, 9 pages, of record in IDS; as evidenced by UniProt Accession Number: Q9UHC6, “CNTP2_HUMAN”, entry version 149, published: 24 June 2015; UniProt Consortium, “UniProtKB - Q9UHC6 (CNTP2_HUMAN)”, accessed: 01/20/2022, webpage: https://www.uniprot.org/uniprot/Q9UHC6#section_seq; and Alignment between SEQ ID NO: 25 of the application and UniProt Accession Number: Q9UHC6, generated: 01/20/2022.
Olsen discloses plasmid vectors encoding for CASPR2 polypeptide and variants thereof. See pages 3-4, joining paragraph; see Figures 3 and 6.
Olsen specifically discloses CASPR2 variants comprising deletion of one or more extracellular domains (Figures 3 and 6). Olsen discloses that the domains followed the definition 
Olsen discloses isolation of the plasmid vectors encoding for CASPR2 polypeptide and variants thereof (pages 3-4, joining paragraph), which reads on a pharmaceutical composition comprising the vectors, as recited in claim 13, under the broadest reasonable interpretation. 
The claims further recite vector is used for gene therapy and methods of treating or prevention pain, or excessive neuronal activity, or epilepsy, wherein the pain is neuropathic pain, wherein the excessive neuronal activity is associated with neuromyotonia, Morvan’s syndrome, limbic encephalitis or epilepsy. Claim scope is not limited by claim language that does not limit the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0208482 A1 to Philippi et al.; UniProt Accession Number: Q9UHC6, “CNTP2_HUMAN”, entry version 149, published: 24 June 2015 [evidentiary reference]; and Alignment between SEQ ID NO: 2 of the application and UniProt Accession Number: Q9UHC6, generated: 01/21/2022 [evidentiary reference], as applied to claims 7-9, 13-14, 18-20 above; and in view of Wu et al. (2006) “Adeno-associated Virus Serotypes: Vector Toolkit for Human Gene Therapy” MOLECULAR THERAPY, Vol. 14, No. 3, pp. 316-327, of record in IDS.
Philippi discloses that the vector is an adeno-associated virus (AAV) vector. See [0142-0143]. Philippi does not disclose a particular AAV serotype. Prior to the effective filing date of the instantly claimed invention, Wu is relevant prior art for teaching AAV serotypes of human gene therapy, including AAV9 serotype. See Abstract; see first full paragraph on page 318. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an AAV vector, as generically taught by Philippi, with an AAV9 vector specifically, as taught by Wu, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633